FRANK, Judge.
The appellee, Brown, was charged with the offense of false imprisonment in violation of section 787.02, Florida Statutes. The trial court dismissed the information for its failure to allege that the appellee’s unlawful restraint of the victim was committed with a specific intent. The state has appealed. We recently held in State v. Graham, 468 So.2d 270 (Fla. 2d DCA 1985), that false imprisonment is a crime requiring only general intent and that there is no necessity to assert a specific purpose or intent in an information charging a violation of section 787.02.
Accordingly, we reverse and remand for proceedings consistent with this opinion.
RYDER, C.J., and CAMPBELL, J., concur.